Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on March 26, 2021 has been received and entered.

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art to the present invention is LEE et al. (U.S. Patent Application Publication No. 2009/0310414).  LEE et al. discloses a nonvolatile memory device includes a nonvolatile memory array including a plurality of charge retaining transistors arranged in rows and columns.  The device has a plurality source lines formed in parallel with the bit lines associated with each column.  Row decode/driver circuits are connected to blocks of the charge retaining transistors for controlling the application of the necessary read, program, and erase signals, wherein The gate of each of the select floating gate transistors is connected to the gate select lines that provides the activation voltage to connect the NMOS floating gate transistors to its associated local bit line.  LEE et al. fails to show or suggest the limitations of the controller is configured to cause the memory to  determine a plurality of activation voltage level distributions based on a subset of the plurality of activation voltage levels, wherein each activation voltage level distribution of the plurality of activation voltage level distributions corresponds to a respective first subset of memory cells of a plurality of first subsets of memory cells of the plurality of memory cells; determine a plurality of transition voltage levels based on the plurality of activation voltage level distributions, wherein each transition voltage level of the plurality of transition voltage levels corresponds to one of the plurality of predefined voltage levels and represents a respective transition identified between a respective adjacent pair of activation voltage level distributions of the plurality of activation voltage level distributions; and assign a respective data state of a plurality of data states to each memory cell of a second subset of memory cells of the plurality of memory cells based on the determined activation voltage level of that memory cell and the determined plurality of transition voltage levels.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30 AM to 04:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/TAN T. NGUYEN/Primary Examiner, Art Unit 2827